                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DAVID S. JOHNSON,                            )
                                             )
                      Plaintiff,             )       Civil Action No. 16-1068
                                             )
       v.                                    )       Judge Cathy Bissoon
                                             )       Chief Magistrate Judge Cynthia Reed Eddy
SARA FALOTICO, et al.,                       )
                                             )
                      Defendants.            )


                                   MEMORANDUM ORDER

       This case has been referred to Chief United States Magistrate Judge Cynthia Reed Eddy

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and

(B), and Local Rule of Civil Procedure 72.

       On May 13, 2019, Chief Magistrate Judge Eddy issued a Report and Recommendation

(Doc. 76) recommending that Plaintiff’s Motion to Dismiss (Doc. 75) be treated as a stipulation

of dismissal pursuant to Federal Rule of Civil Procedure 41(a)(2) and that this case be dismissed

with prejudice. The Report and Recommendation was sent to Plaintiff, and no objections have

been filed.

       After a review of the pleadings and documents in this case, together with the Report and

Recommendation, it hereby is ORDERED that: Plaintiff’s Motion to Dismiss (Doc. 75) shall be

construed as a stipulation of dismissal; this case shall be DISMISSED WITH PREJUDICE; and

Chief Magistrate Judge Eddy’s Report and Recommendation (Doc. 76) is ADOPTED as the

Opinion of the District Court.




                                                 1
       IT IS SO ORDERED.


May 31, 2019                      s\Cathy Bissoon
                                  Cathy Bissoon
                                  United States District Judge
cc (via Electronic Filing):

All Counsel of Record
David S. Johnson




                              2
